Citation Nr: 0810361	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for a low back disorder, to 
include articular defect at L5-S1.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse (an observer only)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

A hearing was held in October 2007 by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the service connection claim for a low back disorder.  
However, additional action is necessary prior to further 
appellate consideration.  Therefore the merits of the 
veteran's service connection claim for a low back disorder 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision issued in April 1972 denied service 
connection for a back condition.

2.  Evidence received since the April 1972 Board decision, 
when considered with previous evidence, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder.

CONCLUSIONS OF LAW

1.  The Board's April 1972 decision, which denied entitlement 
to service connection for a back condition, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2007).

2.  The evidence received subsequent to the April 1972 Board 
decision is new and material, and the service connection 
claim for a low back disorder is reopened.  38 U.S.C.A.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a service connection 
claim for a low back disorder, the RO has a duty to notify 
the veteran what information or evidence was needed in order 
reopen his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  However, the law specifically provides that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f). 

In the decision below, the Board has determined that new and 
material evidence has been presented and has reopened the 
veteran's service connection claim for a low back disorder.  
Therefore, regardless of whether the duty to notify and 
assist requirements have been met in this case, no harm or 
prejudice to the appellant has resulted.  Therefore, the 
Board concludes that the current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
and assistance to the veteran was at worst harmless error in 
that it did not affect the essential fairness of the 
adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

The Board notes that it is expected that when the claim is 
returned to the RO for further development and appellate 
consideration of the claim on the merits, the RO will 
properly conduct all necessary VCAA notice and development in 
accordance with its review of the underlying claim.

Legal Analysis- New and Material Evidence

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

The Board observes that the veteran's service connection 
claim for a back condition was previously considered and 
denied by the Board in a decision issued in April 1972.  The 
appellant was provided a copy of that decision, and the 
Board's decision in the matter is final.  See 38 U.S.C.A. §§ 
7103, 7104(b); 38 C.F.R. § 20.1100.

In February 2004, the veteran requested that his service 
connection claim for a back disorder be reopened.  The May 
2005 rating decision currently on appeal denied the veteran's 
application to reopen, but a subsequently issued Supplemental 
Statement of the Case dated in June 2007 appears to have 
determined that new and material evidence was presented, 
reopened the claim for service connection and adjudicated the 
claim on a de novo basis.  

As will be explained herein, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim for 
service connection is ultimately correct.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has characterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for a low back disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted herein, a Board decision issued in April 1972 denied 
the veteran's service connection claim for a back disorder.  
In that decision, the Board observed that during service, the 
veteran had been hospitalized in June and July 1970 due to a 
perirectal puncture wound, with no nerve or artery 
involvement, and noted that the veteran's November 1970 
separation examination report had shown that a physical 
evaluation of the spine was normal.  The decision mentioned 
that a post-service VA examination conducted in October 1971 
had revealed X-ray evidence of a bilateral congenital defect 
in the pars interarticularis at the L5-S1 level and a 
congenital defect of the lower spine was diagnosed at that 
time.  The Board determined that a low back disability was 
not incurred in or aggravated by service and denied the 
claim.

The evidence associated with the claims file subsequent to 
the April 1972 Board decision includes a VA examination 
report dated in August 2006.  At that time, the following 
diagnoses were made: degenerative disc and joint disease of 
the lumbosacral spine with spinal stenosis and 
spondylolisthesis; as well as a congenital defect in pars 
articularis at L5-S1.  The examiner opined that it was less 
likely than not that the puncture wound to the left buttock 
resulted in the current lumbar spine disability; but also 
opined that it was more likely that the spine disease seen in 
the lumbosacral spine was related to the congenital defect 
that was diagnosed in the spine and to normal wear and tear 
occurring after discharge from service.   

In this regard, Board notes that generally congenital or 
developmental defects are not considered to be diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2004); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.  

The Board therefore finds that the VA examination report of 
August 2006 constitutes new and material evidence which is 
sufficient to reopen the previously denied service connection 
claim for a low back disorder, to include articular defect at 
L5-S1.  This evidence is certainly new, in that it was not 
previously of record. With regard to whether the evidence is 
material, in essence, the opinion raises a question regarding 
the possibility of aggravation of a pre-existing condition 
and suggests that this may be a viable theory of entitlement.  
Further complicating the matter is the fact that in a medical 
statement offered by Dr. S.P., which was received by the 
Board in January 2008, Dr. S.P. observed that, although the 
veteran had a congenital defect of the lumbar spine, he did 
not have any back pain until after the (in-service) injury, 
and the doctor opined that the veteran's back pain was a 
result of the injury and not due to a congenital defect.  
Accordingly, the Board concludes that this evidence relates 
to an unestablished fact necessary to substantiate the 
veteran's claim, and thus the opinion raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
service connection claim for a low back condition.  However, 
as will be explained below, the Board is of the opinion that 
further development is necessary before the merits of the 
veteran's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claims to ensure that the veteran 
has been afforded every possible consideration of his claim.

First, additional evidence, in the form of a private medical 
opinion of Dr. S. P. dated in January 2008, has been added to 
the record subsequent to issuance of the most recent 
Supplemental Statement of the Case (SSOC) dated in June 2007.  
This evidence was not accompanied by a waiver and has not yet 
been considered by the Agency of Original Jurisdiction 
(AOJ/RO).  If an SOC or SSOC is prepared before the receipt 
of additional evidence, a SSOC must be issued to the veteran, 
as provided in 38 C.F.R. § 19.31 (2007), unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (2007).  In this case, 
the newly presented evidence is not duplicative of evidence 
already associated with the claims file, and it is clearly 
relevant to the claim on appeal.  Since the veteran did not 
provide a waiver of agency of original jurisdiction (AOJ) 
consideration of this evidence, in accordance with 38 C.F.R. 
§ 19.37(a), the case is must be remanded to the RO for 
readjudication of the claim to include consideration of this 
evidence and the issuance of an updated SSOC.

Second, it appears that two viable theories of entitlement 
are possible in this case, direct service incurrence and 
aggravation of a pre-existing condition.  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for diseases (but not defects) of congenital, developmental 
or familial origin if the evidence as a whole establishes 
that the conditions in question were incurred or aggravated 
during service.  VAOPGCPREC 82-90 (July 18, 1990).  With 
regard to congenital or developmental defects, service 
connection may not be granted for a defect but may be granted 
for disability which is shown to have resulted from a defect 
which was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  

In this case, when examined by VA in August 2006, diagnoses 
of degenerative disc and joint disease of the lumbosacral 
spine with spinal stenosis and spondylolisthesis; as well as 
a congenital defect in pars articularis at L5-S1, were made.  
The examiner opined that it was less likely than not that the 
puncture wound to the left buttock resulted in the current 
lumbar spine disability; but also opined that it was more 
likely that the spine disease seen in the lumbosacral spine 
was related to the congenital defect that was diagnosed in 
the spine and to normal wear and tear occurring after 
discharge from service.  Accordingly, a question remains as 
to whether the pre-existing congenital defect, pars 
articularis at L5-S1, was subject to a superimposed injury or 
disease, during or as a result of active service.  The Board 
observes that further complicating the matter is the fact 
that in the medical statement offered by Dr. S.P., the doctor 
observed that although the veteran had a congenital defect of 
the lumbar spine, he did not have any back pain until after 
the (in-service) injury and opined that the veteran's back 
pain was a result of the injury and not due to a congenital 
defect. 

Consequently, the RO should schedule the veteran for a VA 
orthopedic examination in order to determine the etiology of 
the veteran's lumbar spine disability and to determine the 
extent to which veteran's low back disorder is caused by a 
disease or injury related to military service and the extent 
to which his low back disorder may be caused by a 
congenital/developmental defect.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  Schedule the veteran for a VA 
orthopedic examination.  Any indicated 
tests should be accomplished.  With 
respect to the claimed low back disorder 
following a review of the claims file, to 
include the January 2008 medical opinion 
offered by Dr. S. P, the examiner should: 

A) Clearly list all current low back 
disabilities; 
B) For any congenital or developmental 
defects of the low back, indicate whether 
there is evidence of any superimposed 
injury to the low back during service; 
and C) For any acquired low back 
disability, indicate whether it is at 
least as likely as not that such began in 
service.

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  In addition, the 
rationale for each opinion expressed 
should also be provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50 percent likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After completion of the above and any 
additional development deemed necessary, 
the claim should be readjudicated.  If 
the claim remains denied, a new SSOC must 
be provided to the veteran and his 
representative, to include consideration 
of all of the evidence added to the 
record since the issuance of the June 
2007 SSOC and the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


